1
2                                                                               JS-6
3
4
5
6
7
8
9                                     UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11
12   JUAN MANUEL COBA, an individual,                Case No. 8:18-cv-01728-AG-DFM
13                       Plaintiff,                  ORDER GRANTING JOINT
                                                     STIPULATION OF DISMISSAL
14            v.                                     WITH PREJUDICE PURSUANT TO
                                                     FED. R. CIV. P. RULE 41(A)(1)(A)-(B)
15   NEWPORT CORPORATION, a Nevada
     Corporation; KHIEN HOANG, an
16   individual; and DOES 1 through 20,              State Compl. Filed: May 24, 2018
     inclusive,                                      Trial Date:     September 17, 2019
17
                         Defendants.
18
19
20
21
22
23
24
25
26
27
28
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     58268458v.1
1                                            ORDER
2             In consideration of the Parties’ Joint Stipulation of Dismissal With Prejudice
3    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)-(B), and for good cause shown, it
4    is hereby ordered that the above captioned lawsuit is DISMISSED IN ITS ENTIRETY
5    WITH PREJUDICE. Each party will bear its owns fees and costs.
6             IT IS SO ORDERED:
7
8    Date: August 16, 2019                             _________________________
9                                                      Hon. Andrew Guilford
                                                       United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     58268458v.1
